Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 9/16/20 were filed before the mailing date of a first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered and entered by the examiner.

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
  	The following claim amendments are to correct obvious typographical and/or grammatical errors, or to clarify antecedent basis. 	In claim 1, lines 1-2 , “an medical appliance” is replaced with:  -  -  a medical appliance  -  -  .
	In claim 1, line 10 , “wherein to apply” is replaced with:  -  -  wherein the to apply  -   -  .	In claim 2, line 1 , “wherein to determine” is replaced with:  -  -  wherein the to determine  -   -  .
	In claims 3-7, lines 1-2 , “wherein to determine” is replaced with:  -  -  wherein the to determine  -   -  
	In claim 10, line 3 , “wherein to apply” is replaced with:  -  -  wherein the to apply  -   -  .	In claim 11, lines 1-2 , “wherein to apply” is replaced with:  -  -  wherein the to apply  -   -  .	In claim 16, lines 1-2 , “wherein to determine” is replaced with:  -  -  wherein the to determine  -   -  .


Reasons for Allowance
	Claims 1-20 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Thirstrup (US 2017/340474 A1) (as cited in corresponding PCT application).

 	As to independent claim 1, Thirstrup teaches (Fig. 7A-8B; [0144]-[0152]): a monitor device (as reader unit 85,109; [0144],ll.4) for a medical system (ostomy system/appliance 83; [0144], ll.3-4] with a base plate 84 (Fig.7A, [0144],ll.4-9), the monitor device 85 comprising:

    PNG
    media_image1.png
    513
    224
    media_image1.png
    Greyscale
  	- a processor and memory (micro-controller necessarily including memory to function [0144], ll.16-19);  	- a first interface (as coupling interface of wire terminals 73, 74; Fig.7A, [0144],ll.4-9) connected to the processor and memory ([0144], ll.16-19); the first interface configured for collecting data from the base plate 84 coupled to the first interface the data comprising first data from a first electrode pair 80,82 (ring electrode pair 80,82 provided in electrically conductive pattern of pattern Fig.7A, [0144],ll.4-9)of the base plate 84 (Fig.7A); and 	a second interface connected to the processor (wireless transceiver unit to transmit a signal, for example to an event-handling device 103; [0144];[0146];[0149],  	wherein the to apply a processing scheme comprises ([0144];[0077], see above) obtain first parameter data based on the first ostomy data; and  determine an operating state of the base plate of the ostomy appliance based on the first parameter data ([0144];[0146]; and [0149], first sentence),  	wherein the operating state is indicative of the dynamic internal state of the base plate of the ostomy appliance (in addition to a leak, the monitor device described in D1 can detect, and correspondingly report, that the adhesive of the base plate is soaked, which is considered to correspond to a dynamic internal state of the base plate [0056]),  	wherein the monitor device is configured to, in accordance with a determination that the operating state is a first operating state (where adhesive of the base plate is soaked, [0056]), transmit a first monitor signal comprising monitor data indicative of the first operating state of the base plate via the second interface (said first monitor signal corresponding to “an alarm corresponding to a soaked adhesive";[0056]).

 	However, as to claim 1, Thirstrup fails to teach or suggest the combination of wherein:   	(i) the ostomy data comprises not only first ostomy data from a first electrode pair of the base plate, but also second ostomy data from a second electrode pair of the base plate, and third ostomy data from a third electrode pair of the base plate; wherein to apply a processing scheme further comprises: 	 	- obtain second parameter data based on the second ostomy data; 	 	- obtain third parameter data based on the third ostomy data; and 	 	- determine an operating state of the base plate of the ostomy appliance not only based on the first parameter data, but also based on the second parameter data and the third parameter data, and  	(ii) the monitor device is further configured to, in accordance with a determination that the operating state is a second operating state, transmit a second monitor signal comprising monitor data indicative of the second operating state of the base plate via the second interface.. 	 
	It would not have been obvious to one of ordinary skill in the art at the time of the invention to modify Thirstrup to provide the above combination of elements and features.  One of skill would not have been motivated to modify the teachings of Thirstrup to provide the above combination elements and arrangement, where Thirstrup fails to teach or fairly suggest providing these elements, and do not provide any motivation to do so.  	Thirstrup is only configured to transmit an "alarm corresponding to a leak" or to a "propagating leak" (both of which is not indicative of the dynamic internal state of the base plate) and an "alarm corresponding to a soaked adhesive" (which, as indicated above, is considered to be indicative of the dynamic internal state of the base plate). Only when it is detected that the adhesive of the base plate is soaked, is transmitted the first monitor signal.  Thirstrup is silent about transmitting, in accordance with a determination that the operating state would be a second state (for example, the adhesive not being soaked), a second monitor signal which would comprise monitor data indicative of the second state. Starting from Thirstrup, which is consistently directed to detecting a leak and/or the detachment of a base plate, the skilled person would therefore have no motivation to modify this known monitor device in order to take into account a second operating state indicative of the dynamic internal state of the base plate.
 	Accordingly, Thirstrup fails to teach or fairly suggest the above combination and fails to provide any motivation to do so.
 	Dependent claims 2-20 are allowable as dependent upon an allowable base claim (claim 1).


 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781